Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as affirmed the denial of defendant’s motion to vacate the default judgment and extend the time to answer, dismissed upon the ground that that portion of the order does not finally determine the action within the meaning of the Constitution. Motion for leave to appeal otherwise dismissed upon the ground that no appeal lies from a judgment entered on default (CPLR 5511). Motion for leave to join the Public Administrator dismissed as academic. Motion for a stay dismissed as academic.